     Case 2:19-cr-00167 Document 52 Filed 06/02/20 Page 1 of 3 PageID #: 139



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

UNITED STATES OF AMERICA

v.                                          CRIMINAL NO. 2:19-cr-00167

WILLIAM ANTHONY SPARKS,
a.k.a. “Chill”

                       MEMORANDUM OPINION AND ORDER

       Pursuant to this court’s earlier Order, (ECF No. 51), a

jury trial was set in this case for June 16, 2020, and proposed

voir dire questions, jury instructions, and witness lists were

due by June 9, 2020.       Pretrial motions were due by June 1, 2020,

with a pretrial motions hearing set for June 8, 2020.              (Id.)       In

light of General Order #6, In Re: Court Operations in Light of

the Exigent Circumstances Presented by the COVID-19 Pandemic,

No. 2:20-mc-00052 (S.D.W. Va. May 22, 2020), the court hereby

ORDERS that the jury trial be CONTINUED to July 14, 2020, at

9:30 a.m. in Charleston.        Proposed voir dire questions, jury

instructions, and witness lists are due to the court by July 7,

2020.    Pretrial motions are due by June 22, 2020, and the

pretrial motions hearing is continued to June 29, 2020, at 1:30

p.m. in Charleston.

       Pursuant to the General Order #6 issued by Chief Judge

Thomas E. Johnston on May 22, 2020, the court has been directed

to continue all criminal jury trials in the Southern District of
      Case 2:19-cr-00167 Document 52 Filed 06/02/20 Page 2 of 3 PageID #: 140



West Virginia through May 31, 2020.           See In Re: Court Operations

in Light of the Exigent Circumstances Presented by the COVID-19

Pandemic, No. 2:20-mc-00052 (S.D.W. Va. May 22, 2020) (Johnston,

C.J.).      In ordering the continuance of defendant’s trial in this

matter, the court finds that due to the current danger to the

public health caused by COVID-19, the ends of justice served by

ordering the continuance outweigh the interests of the public

and the defendant’s right to a speedy trial, pursuant to 18

U.S.C. § 3161(h)(7)(A).         In so finding, the court considered the

factors outlined in 18 U.S.C. § 3161(h)(7)(B) and finds that a

failure to order this continuance “would be likely to make a

continuation of such proceeding impossible, or result in a

miscarriage of justice.”         Id. § 3161(h)(7)(B)(i).

         Accordingly, the court hereby ORDERS as follows:

I.       Pretrial motions are due to the court by June 22, 2020;

II.      The pretrial motions hearing is continued until June 29,

         2020, at 1:30 p.m. in Charleston;

III.     Proposed Jury Instructions, Proposed Voir Dire, and

         Proposed Witness Lists are due to the court by July 7,

         2020;

IV.      Trial of this action is continued until July 14, 2020, at

         9:30 a.m. in Charleston;




                                        2
     Case 2:19-cr-00167 Document 52 Filed 06/02/20 Page 3 of 3 PageID #: 141



V.      Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from June

        16, 2020, to the new trial date of July 14, 2020, is

        excludable for purposes of the Speedy Trial Act.

       The Clerk is directed to send a copy of this Memorandum

Opinion and Order to all counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

       IT IS SO ORDERED this 2nd day of June, 2020.

                                    ENTER:


                                    David A. Faber
                                    Senior United States District Judge




                                        3
